Title: From George Washington to Joseph Jones, 10 July 1781
From: Washington, George
To: Jones, Joseph


                  Dear Sir,
                     
                     Head Qr near Dobb’s Ferry 10 July 1781
                  
                  Your favor of the 20th ulto by Post, came to my hands the evening before I marched for this part of the Country—The attention necessary to these kind of movements occupy all ones time, and must plead my excuse for not answering your favor sooner—I question now, whether I shall be able to write so satisfactorily as I could wish, or as you may expect.
                  I thank you for the promise of writing to Colo. R. H. Lee—and if your letter to him should not have been dispatched, you would add to the obligation by doing it fully, as it will not be in my power to write so much in detail as I could wish, shortly—You must be much unacquainted with the true state of Sheldon’s Regiment, and the Marischausi Corps when you apply to have them sent to the Southward—the first is yet to raise, and the last is about to disband; and besides, is very deficient in Horses—without a state to adopt them—or the means of purchasing.  Sheldon has but 60 Horses in all, and only 25 of these accoutred—To the State of Connecticut he looks up for the rest—These Horses are to perform the duties of Expresses—Patroles—and the ordinary duties of the Field; while the Marischausi Corps consists of no more than abt 20 men & half the No. of Horses 12 of which are with me, and from the smallness of the number are continually on duty—carrying orders to one part and another of the Camp—Judge you therefore of the impracticability of deriving succour from either of these Corps.  Why Moylan’s Dragoons are with-held from that Service, you must be better informed of than I am.
                  The complaints against the Baron de Steuben are not more distressing than unexpected, for I always viewed him in the light of a good officer—If he has formed a junction with the Marquis, he will be no longer master of his own conduct, of course the clamours against him will cease with his command—from General Greenes Letters I had little doubt but that he would have been in Virginia ’ere this—powerful causes may have detained him; but I am perswaded he will be there as soon as possible, as it is within his command, and now the principle theatre of action—In the mean while I am affraid to give any order in that quarter lest it should clash with his views, & produce confusion—I shall however write fully to him in the course of a few days upon the several matters contained in your letter—and till his arrival, it is my opinion, the command of the Troops in that state cannot be in better hands than the Marquiss—He possesses uncommon military talents—is of a quick & sound Judgment—persevering—and enterprizing without rashness—and besides these, he is of a very conciliating temper & perfectly sober, which are qualities that rarely combine in the same person; & were I to add that, some men will gain as much experience in the course of three or 4 years, as some others will in ten or a dozen, you cannot deny the fact, and attack me upon that ground.
                  To relate facts, will be a sufficient expression of my mortified situation—a third of July is past!  My former letters gave Congress a return of all the Recruits who had joined the army by the first of June—my present letter to them shews the number which have come in since—The Q. Master’s & Commissary’s departments must be supplied from these, or their business must stand; no militia are yet come in, though some were pressingly called for to strengthen West point & our Northern Front that I might draw my Continental force as much as possible to a point and other things drag on like a Cart without wheels; but as far as my exertions can go the operations of the campaign shall be hastened—my friends will make allowances—my enemy’s will censure—and I shall have the consolation of knowing that my whole time & attention is devoted to the public service, however short I may fall of its expectation.
                  I have just received a letter from Colo. Laurens (at the Court of Versailles) with the inclosed intercepted Letters from the Minister (Lord Germaine)—I perswade myself copies are transmitted to Congress; but as there is a possiblilty of miscarriage I transmit mine to be made use of as occasion requires—a publication of them with proper comments, would, undoubtedly, answer very valuable purposes as the ministers Sentiments respecting our Government &ca &ca are too obvious to be mistaken, & must be too alarming to those who are panting for the old constitutions, to be explained away or relished.
                  For a considerable time past I have had strong suspicions and uneasy moments on acct of the People of Vermont—I have at different times been on the point of communicating them to Congress.  but motives of delicacy have restrained me—Convinced I am that these people become a formidable barrier if they were made a seperate State—equally convinced I am, that neutrality is the most we have to expect from them if they are not.  I do not enter into the justice of their claim, because I am unacquainted with the merits if it; tis to the expediency & policy only I speak—at present, that State gives protection, & is an asylem to all deserters—to every person who wishes to avoid taxation &ca by which means their strength is augmented in proportion to our loss—and the manner in wch they mean to apply it is very equivocal.
                  I have not, since I have viewed the affairs of those people in the light here described, missed any oppertunity of expressing my apprehensions to individual members of Congress who have passed through the army; and this I thought was as far as I could with propriety go—I do not now believe that the people, as a body, have any evil intention, but I firmly believe that some of their leaders have and that they will prevent us from deriving aid, though they may not be able to turn the Arms of their Country men against us.
                  I have this instant received your favor of the 3d, inclosing my old friend Carys narative of the transactions in Virginia—I am happy to find such a spirit prevailing in the Country; & thank you for the perusal of his letters as they contain the fullest & most authentic accts I have had from that quarter.  I am with much truth Dr Sir yr most obedt & afft. Servt
                  
                     Go: Washington
                  
                  
                     P.S.  I need not say that this letter is written in haste—the marks of it are too evident to require such a declaration.
                  
                  
               